                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

NOSAKHARE N. ONUMONU
and REGINALD D. BLUNT,
                                                       Case No. 1:21-cv-272
                       Plaintiffs,
                                                       Honorable Robert J. Jonker
v.

HEIDI WASHINGTON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. § 1915A(b); 42 U.S.C. § 1997e(c).

The Court must read Plaintiffs’ pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519,

520 (1972), and accept Plaintiffs’ allegations as true, unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court

will dismiss Plaintiffs’ complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiffs are presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains occurred at that facility.          Plaintiffs sue MDOC Director Heidi
Washington, Warden John Davids, Deputy Warden Lynn Sandborn, Assistant Deputy Warden of

Housing Sabrina C. Davis, Assistant Deputy Warden of Security Charles Traylor, Resident Unit

Manager Erric Smith, Prisoner Counselor Jeffrey Luther, and Prisoner Counselor Trent

Hengesbach.

               Plaintiffs Onumonu and Blunt contend that Defendants violated their Fourteenth

Amendment rights when they forced them to submit to COVID-19 testing on multiple occasions.

In addition, Plaintiff Onumonu asserts that his Eighth Amendment rights were violated when he

was forced to reside in punitive segregation under the pretense that he was being quarantined.

               Plaintiffs allege that following Governor Whitmer’s declaration of a state of

emergency on March 10, 2019, Defendant Washington implemented COVID-19 protocols which

required the mandatory temperature check of all prisoners and correctional staff, optional nasal

swab testing for correctional staff and mandatory swab testing of all prisoners, the practice of

social distancing, and encouraged the use of masks. Plaintiffs state that the mandatory temperature

check was ineffective since some of the COVID-19 positive corrections employees were

asymptomatic, and that because nasal swab testing of employees was optional, many infected staff

members did not get tested. Plaintiffs also assert that the mandatory testing of prisoners was

unnecessary because they were quarantined from the general public and could only contract the

virus by being exposed to corrections employees. Plaintiffs state that social distancing was

impossible in the prison and that the single-layer mask provided to prisoners was ineffective in

preventing infection.

               On May 18, 2020, Defendants Washington, Davids, Sandborn, Davis, Traylor, and

Smith ordered the National Guard to perform a COVID-19 test on Plaintiffs, despite the fact that

there were no cases of COVID-19 at ICF at that time. Plaintiffs were subjected to COVID-19 tests



                                                2
again on September 21, 2020 and September 28, 2020. In October of 2020, Defendant Luther

informed Defendants Washington, Davids, Sandborn, Davis, Traylor, and Smith that he had

contracted COVID-19, however the prisoners were not informed, which caused an outbreak of the

COVID-19 virus in the prison. On October 19, 2020, Defendants Washington, Davids, Sandborn,

Davis, Traylor, and Smith again ordered mandatory testing of prisoners, including Plaintiffs.

However, testing of employees remained optional. On the same day, one of Plaintiff Onumonu’s

cube mates had a fever, so he and the other cube mates were forced into quarantine.

               On October 21, 2020, Plaintiff Onumonu was told that he was COVID-19 positive.

However, on October 22, 2020, Plaintiff Onumonu was told that he was actually COVID-19

negative and should be moved out of segregation/quarantine that day. At approximately 4:45 p.m.,

Plaintiff Onumonu asked to speak to Defendant Davis, Defendant Davids, or to any of the shift

commanders about being moved out of quarantine. Plaintiff Onumonu’s request was ignored.

Around 9:00 p.m., Plaintiff received legal mail indicating that his retaliation claims in Case

Number 1:20-cv-816 against corrections officers at ICF were not being dismissed. On October

24, 2020, Plaintiff Onumonu asked Lieutenant Rynke why he was still in quarantine and Rynke

responded that the administration had not ordered him to be moved.

               Plaintiff Onumonu was forced to remain in quarantine, where he was denied a

shower, laundry services, a change of clothing, and adequate personal protective equipment for

eleven days. Plaintiff Onumonu believes that he contracted COVID-19 from another prisoner

while in quarantine due to the poor ventilation system and the lack of proper protective equipment.

On October 26, 2020, while in quarantine, Plaintiff Onumonu was again tested for COVID-19.

Plaintiff’s test was positive for COVID-19. Plaintiff was subsequently placed in unit 7 where all

the COVID-19 positive prisoners were being quarantined.



                                                3
                On October 23, 2020, Defendants Washington, Davids, Sandborn, Davis, Traylor,

and Smith ordered a blood test on Plaintiff Blunt. On October 24, 2020, Plaintiff Blunt was told

that he had COVID-19.

                Plaintiffs seek compensatory and punitive damages, as well as declaratory and

injunctive relief.

        Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).
                                                  4
                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Substantive Due Process

                 Plaintiffs claim that the forced COVID-19 testing constituted a forcible intrusion

upon their bodies in violation of the Fourteenth Amendment. “Substantive due process prevents

the government from engaging in conduct that shocks the conscience or interferes with rights

implicit in the concept of ordered liberty.” Prater v. City of Burnside, 289 F.3d 417, 431 (6th Cir.

2002) (internal quotation marks and citations omitted). “‘Substantive due process [] serves the

goal of preventing governmental power from being used for purposes of oppression, regardless of

the fairness of the procedures used.’” Pittman v. Cuyahoga Cnty. Dep’t of Child. & Fam. Servs.,

640 F.3d 716, 728 (6th Cir. 2011) (quoting Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir.

1996)). “Conduct shocks the conscience if it ‘violates the “decencies of civilized conduct.”’”

Range v. Douglas, 763 F.3d 573, 589 (6th Cir. 2014) (quoting Cnty. of Sacramento v. Lewis, 523

U.S. 833, 846–47 (1998) (quoting Rochin v. California, 342 U.S. 165, 172–73 (1952))).

                 In the context of the State quelling an ongoing pandemic, “the Constitution . . . does

not import an absolute right in each person to be, at all times and in all circumstances, wholly freed

from restraint.” Jacobson v. Massachusetts, 197 U.S. 11, 26 (1905).1 Restraints may be placed


1
 In Jacobson, the Supreme Court decided whether, under state law, vaccinations could be compelled during an
outbreak of a transmissible disease. Although the Supreme Court decided Jacobson more than a century ago, courts

                                                       5
on individuals, particularly in pursuit of the “common good.” Id. The Supreme Court “has

distinctly recognized the authority of a state to enact quarantine laws and ‘health laws of every

description.’” Id. at 25. A state’s police powers must include the authority to issue “reasonable

regulations” that “will protect the public health and public safety.” Id. (citations omitted). A

plaintiff cannot succeed in invalidating such a regulation absent a showing of “reasonable

certainty” that the regulation would result in a serious impairment of his health or “probably cause

his death.” See id. at 39.

                  To the extent Plaintiffs claim that Defendants violated their substantive due process

rights by inducing them to participate in COVID-19 testing, their claim fails. The State’s effort to

test all prisoners appears entirely reasonable and calculated to identify COVID-19 infections, to

isolate those infected individuals, and to quarantine those who have been exposed to infected

individuals. Plaintiffs have not alleged that they faced any increased risk of death or risk to their

own health posed by the COVID-19 testing. Consequently, Plaintiffs fail to state a substantive

due process claim related to the COVID-19 testing.

                  Plaintiffs also claim that the failure to require testing of all prison employees

subjected them to a risk of infection with COVID-19 in violation of their substantive due process

rights, as well as their rights under the Eighth Amendment. The Court notes that “[w]here a

particular [a]mendment ‘provides an explicit textual source of constitutional protection’ against a

particular sort of government behavior, ‘that [a]mendment, not the more generalized notion of



have looked to it for guidance in the present pandemic. See, e.g., S. Bay United Pentecostal Church v. Newsom, 140
S. Ct. 1613, 1613–14 (2020) (mem.) (Roberts, C.J., concurring) (quoting Jacobsen that the Tenth Amendment vests
State officials with powers to protect “‘the safety and the health of the people’”); Kentucky v. Beshear, 981 F.3d 505
(6th Cir. 2020) (determining that, because the Plaintiffs brought a Free Exercise challenge to a law of general
applicability, the Sixth Circuit need not extend its analysis under Jacobson); Page v. Cuomo, 478 F. Supp. 3d 355,
366 (N.D.N.Y. 2020) (“As relevant here, courts across the country have nearly uniformly relied on Jacobson’s
framework to analyze emergency public health measures put in place to curb the spread of coronavirus.”) (citing
cases).

                                                          6
“substantive due process,” must be the guide for analyzing these claims.’” Albright v. Oliver, 510

U.S. 266, 269 (1994) (quoting Graham v. Connor, 490 U.S. 386, 394 (1989) (holding that the

Fourth Amendment, not substantive due process, provides the standard for analyzing claims

involving unreasonable search or seizure of free citizens, and the Eighth Amendment provides the

standard for such searches of prisoners), overruled on other grounds by Saucier v. Katz, 533 U.S.

194 (2001)). If such an amendment exists, the substantive due process claim is properly dismissed.

Heike v. Guevara, 519 F. App’x 911, 923 (6th Cir. 2013).

               In this case, there are specific constitutional amendments that apply to Plaintiffs’

claims regarding the failure to test prison employees. As noted by Plaintiffs in their complaint,

the Eighth Amendment provides an explicit source of constitutional protection concerning their

failure to protect from COVID-19 claims. See Graham, 490 U.S. at 394 (citing Whitley v. Albers,

475 U.S. 312, 327 (1986) (rejecting a substantive due process claim where the Eighth Amendment

supplies a textual source for prison-condition claims); Dodson v. Wilkinson, 304 F. App’x 434,

438 (6th Cir. 2008) (because the Eighth Amendment supplies the explicit textual source of

constitutional protection for claims governing a prisoner’s health and safety, the plaintiff’s

substantive due process claim was subject to dismissal). Consequently, Plaintiffs’ substantive due

process claims will be dismissed.

       Eighth Amendment

               Plaintiffs claim that Defendants violated their Eighth Amendment rights when they

failed to take reasonable measures to protect prisoners from COVID-19, including mandating

testing for all prison employees and providing adequate personal protective equipment. Plaintiffs’

complaints regarding the handling of the COVID-19 pandemic concern measures taken by the

prison from March of 2019 through October of 2020. As noted by Plaintiffs, Defendants undertook



                                                7
numerous measures to protect prisoners and staff from infection during this period. Plaintiffs’

claim merely asserts that these measures did not go far enough.

               Plaintiffs’ allegations do not rise to the level of an Eighth Amendment violation.

The Eighth Amendment imposes a constitutional limitation on the power of the states to punish

those convicted of crimes. Punishment may not be “barbarous” nor may it contravene society’s

“evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–46 (1981). The

Amendment, therefore, prohibits conduct by prison officials that involves the “unnecessary and

wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting

Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial of the “minimal

civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148

F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with “deprivations

of essential food, medical care, or sanitation” or “other conditions intolerable for prison

confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every unpleasant

experience a prisoner might endure while incarcerated constitutes cruel and unusual punishment

within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, Plaintiffs must

show that they faced a sufficiently serious risk to their health or safety and that Defendants acted

with “‘deliberate indifference’ to [their] health or safety.” Mingus v. Butler, 591 F.3d 474, 479–

80 (6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims).

               In a case brought by federal prisoners under 28 U.S.C. § 2241 in 2020, the Sixth

Circuit addressed the issue of whether the Bureau of Prisons (BOP) violated the Eighth



                                                 8
Amendment rights of medically vulnerable inmates at the Elkton Federal Correctional Institution

by failing to adequately protect them from COVID-19 infection. Wilson v. Williams, 961 F.3d 829

(6th Cir. 2020). In the opinion, the Sixth Circuit found that the plaintiffs in Wilson had easily

satisfied the objective component of an Eighth Amendment claim:

        In assessing the objective prong, we ask whether petitioners have provided
        evidence that they are “incarcerated under conditions posing a substantial risk of
        serious harm.” Farmer, 511 U.S. at 834. The COVID-19 virus creates a substantial
        risk of serious harm leading to pneumonia, respiratory failure, or death. The BOP
        acknowledges that “[t]he health risks posed by COIVD-19 are significant.” CA6
        R. 35, Appellant Br., PageID 42. The infection and fatality rates at Elkton have
        borne out the serious risk of COVID-19, despite the BOP’s efforts. The
        transmissibility of the COVID-19 virus in conjunction with Elkton’s dormitory-
        style housing—which places inmates within feet of each other—and the medically-
        vulnerable subclass’s health risks, presents a substantial risk that petitioners at
        Elkton will be infected with COVID-19 and have serious health effects as a result,
        including, and up to, death. Petitioners have put forth sufficient evidence that they
        are “incarcerated under conditions posing a substantial risk of serious harm.”
        Farmer, 511 U.S. at 834.

Id. at 840.

               The Sixth Circuit went on to address the subjective prong of an Eighth Amendment

claim, noting that the pertinent question was whether the BOP’s actions demonstrated deliberate

indifference to the serious risk of harm posed by COVID-19 in the prison.

        There is no question that the BOP was aware of and understood the potential risk
        of serious harm to inmates at Elkton through exposure to the COVID-19 virus. As
        of April 22, fifty-nine inmates and forty-six staff members tested positive for
        COVID-19, and six inmates had died. “We may infer the existence of this
        subjective state of mind from the fact that the risk of harm is obvious.” Hope v.
        Pelzer, 536 U.S. 730, 738 (2002). The BOP acknowledged the risk from COVID-
        19 and implemented a six-phase plan to mitigate the risk of COVID-19 spreading
        at Elkton.

        The key inquiry is whether the BOP “responded reasonably to th[is] risk.” Farmer,
        511 U.S. at 844. The BOP contends that it has acted “assiduously to protect inmates
        from the risks of COVID-19, to the extent possible.” CA6 R. 35, Appellant Br.,
        PageID 42. These actions include

               implement[ing] measures to screen inmates for the virus; isolat[ing]
               and quarantin[ing] inmates who may have contracted the virus;

                                                 9
                 limit[ing] inmates’ movement from their residential areas and
                 otherwise limit[ing] group gatherings; conduct[ing] testing in
                 accordance with CDC guidance; limit[ing] staff and visitors and
                 subject[ing] them to enhanced screening; clean[ing] common areas
                 and giv[ing] inmates disinfectant to clean their cells; provid[ing]
                 inmates continuous access to sinks, water, and soap; educat[ing]
                 staff and inmates about ways to avoid contracting and transmitting
                 the virus; and provid[ing] masks to inmates and various other
                 personal protective equipment to staff.

       Id. at 42–43.

       The BOP argues that these actions show it has responded reasonably to the risk
       posed by COVID-19 and that the conditions at Elkton cannot be found to violate
       the Eighth Amendment. We agree.

       Here, while the harm imposed by COVID-19 on inmates at Elkton “ultimately [is]
       not averted,” the BOP has “responded reasonably to the risk” and therefore has not
       been deliberately indifferent to the inmates’ Eighth Amendment rights. Farmer,
       511 U.S. at 844. The BOP implemented a six-phase action plan to reduce the risk
       of COVID-19 spread at Elkton. Before the district court granted the preliminary
       injunction at issue, the BOP took preventative measures, including screening for
       symptoms, educating staff and inmates about COVID-19, cancelling visitation,
       quarantining new inmates, implementing regular cleaning, providing disinfectant
       supplies, and providing masks. The BOP initially struggled to scale up its testing
       capacity just before the district court issued the preliminary injunction, but even
       there the BOP represented that it was on the cusp of expanding testing. The BOP’s
       efforts to expand testing demonstrate the opposite of a disregard of a serious health
       risk.

Id. at 840–41.

                 In its decision, the Sixth Circuit recognized that other Sixth Circuit decisions have

found similar responses by prison officials and medical personnel, such as cleaning cells,

quarantining infected inmates, and distributing information about a disease in an effort to prevent

spread, to be reasonable. Id. at 841 (citing Wooler v. Hickman Cnty., 377 F. App’x 502, 506

(6th Cir. 2010); Rouster v. Cnty. of Saginaw, 749 F.3d 437, 448–49 (6th Cir. 2014); Harrison v.

Ash, 539 F.3d 510, 519–20 (6th Cir. 2008); Rhinehart v. Scutt, 894 F.3d 721, 740 (6th Cir. 2018)).

The Wilson Court also noted that other circuits had concluded that similar actions by prison

officials demonstrated a reasonable response to the risk posed by COVID-19:

                                                  10
       In Swain [v. Junior], the Eleventh Circuit granted a stay of a preliminary injunction
       pending appeal on state inmates’ Eighth Amendment claims. 958 F.3d [1081,]
       1085 [(11th Cir. 2020) (per curiam)]. The Eleventh Circuit held that “the inability
       to take a positive action likely does not constitute ‘a state of mind more
       blameworthy than negligence,’” and “the evidence supports that [Metro West
       Detention Center (“MWDC”) is] taking the risk of COVID-19 seriously.” Id. at
       1088–90 (citation omitted). In response to the pandemic in early March, MWDC
       began “cancelling inmate visitation; screening arrestees, inmates, and staff; and
       advising staff of use of protective equipment and sanitation practices” and, after
       reviewing further CDC guidance, began “daily temperature screenings of all
       persons entering Metro West, establish[ed] a ‘COVID-19 Incident Command
       Center and Response Line’ to track testing and identify close contacts with the
       virus, develop[ed] a social hygiene campaign, and mandate[d] that staff and inmates
       wear protective masks at all times.” Id. at 1085–86. The Eleventh Circuit held that,
       because MWDC “adopted extensive safety measures such as increasing screening,
       providing protective equipment, adopting [physical] distancing when possible,
       quarantining symptomatic inmates, and enhancing cleaning procedures,” MWDC’s
       actions likely did not amount to deliberate indifference. Id. at 1090.

       Similarly, the Fifth Circuit granted stays of two preliminary injunctions in
       Valentine [v. Collier, 956 F.3d 797 (5th Cir. 2020) (per curiam),] and Marlowe [v.
       LeBlanc, No. 20-30276, 2020 WL 2043425 (5th Cir. Apr. 27, 2020) (per curiam)].
       In Valentine, inmates at Texas’s Wallace Pack Unit filed a class action suit against
       the Texas Department of Criminal Justice (“TDCJ”) alleging violations of the
       Eighth Amendment. 956 F.3d at 799. In response to the COVID-19 pandemic,
       TDCJ had taken preventative measures such as providing “access to soap, tissues,
       gloves, [and] masks,” implementing “regular cleaning,” “quarantin[ing] of new
       prisoners,” and ensuring “[physical] distancing during transport.” Id. at 802. The
       Fifth Circuit determined that the district court applied the wrong legal standard by
       “collaps[ing] the objective and subjective components of the Eighth Amendment
       inquiry” by “treating inadequate measures as dispositive of the Defendants’ mental
       state” under the subjective prong and held that “accounting for the protective
       measures TDCJ has taken” the plaintiffs had not shown deliberate indifference. Id.
       at 802–03. In Marlowe, the Fifth Circuit relied on its reasoning in Valentine and
       again reiterated that there was “little basis for concluding that [the correctional
       center’s] mitigation efforts,” which included “providing prisoners with disinfectant
       spray and two cloth masks[,] . . . limiting the number of prisoners in the infirmary
       lobby[,] and painting markers on walkways to promote [physical] distancing,” were
       insufficient. 2020 WL 2043425, at *2–3.

Wilson, 961 F.3d at 841–42.

              After reviewing the cases, the Wilson Court held that even if the BOP’s response to

COVID-19 was inadequate, it took many affirmative actions, not only to treat and quarantine

inmates who had tested positive, but also to prevent widespread transmission of COVID-19. The

                                                11
Court held that because the BOP had neither disregarded a known risk nor failed to take steps to

address the risk, it did not act with deliberate indifference in violation of the Eighth Amendment.

Id. at 843–44.

                 In addition, in Cameron v. Bouchard, 818 F. App’x 393 (6th Cir. 2020), the Court

relied on Wilson to find that pretrial detainees in the Oakland County Jail were unlikely to succeed

on the merits of their Eighth and Fourteenth Amendment claims. The plaintiffs in Cameron

claimed that jail officials were deliberately indifferent to the substantial risk of harm posed by

COVID-19 at the jail. The district court initially granted a preliminary injunction requiring the

defendants to “(1) provide all [j]ail inmates with access to certain protective measures and medical

care intended to limit exposure, limit transmission, and/or treat COVID-19, and (2) provide the

district court and Plaintiffs’ counsel with a list of medically vulnerable inmates within three

business days.” Id. at 394. However, following the decision in Wilson, the Court granted the

defendants’ renewed emergency motion to stay the preliminary injunction, finding that the

preventative measures taken by the defendants were similar to those taken by officials in Wilson

and, thus, were a reasonable response to the threat posed by COVID-19 to the plaintiffs. Id. at

395. Subsequently, in an unpublished opinion issued on July 9, 2020, the Sixth Circuit vacated

the injunction. Cameron v. Bouchard, 815 F. App’x 978 (6th Cir. 2020).

                 As noted above, Plaintiffs concede that as of March 10, 2019, Defendant

Washington had implemented COVID-19 protocols which required the mandatory temperature

check of all prisoners and correctional staff, optional nasal swab testing for correctional staff and

mandatory swab testing of all prisoners, the practice of social distancing, and encouraged the use

of masks. In addition, the Court notes that the MDOC has taken numerous additional measures to




                                                 12
limit the threat posed by COVID-19.2                  See MDOC, MDOC Response and Information on

coronavirus (COVID-19), https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-

spread-of-coronavirus-covid-19-250f43144337 (last visited Mar. 8, 2021).3                             These measures

include:

         Information on COVID-19 Vaccinations

         Staff COVID-19 Vaccinations began in later Dec. 2020 and employees across the
         department have now received vaccinations with the help of local county health
         departments and the Michigan National Guard.

         In accordance with MDHHS vaccination strategy, prisoners 65 years and older have
         previously been offered the vaccine. Starting on Monday, March 8, facilities will
         begin offering the vaccine to prisoners who are aged 50 and older with an
         underlying health condition.

         Personal Protective Equipment, cleaning and mitigation measures

              •   Michigan State Industries has produced masks for all prisoners and
                  correctional facility staff to wear. Each employee and prisoner received
                  three masks each and the masks can be laundered and worn again. Facility
                  staff are also permitted to bring their own PPE, such as masks, gloves and
                  gowns. Staff are expected to wear their mask during their entire shift and
                  prisoners are expected to also wear their masks at all times, except while
                  eating, sleeping or showering. Michigan State Industries also manufactured
                  gowns, protective eyewear and protective suits. Every facility was expected
                  to receive a new order of MSI masks for both prisoners and staff as of late
                  July. These are made of a lightweight material for use during the summer
                  months. Prisoners will receive three each and staff will receive three each
                  as well. FOA and Central Office staff will be receiving new masks as well.

2
  The Court takes judicial notice of these facts under Rule 201 of the Federal Rules of Evidence. The accuracy of the
source regarding this specific information “cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2); see also Paul
F. Rothstein, Federal Rules of Evidence 49 (3d ed. 2019) (citing Matthews v. NFL Mgmt. Council, 688 F.3d 1107 (9th
Cir. 2012) (taking judicial notice of statistics on the NFL website that the plaintiff played 13 games in California over
19 years); Victaulic Co. v. Tieman, 499 F.3d 227, 236–37 (3d. Cir. 2007), as amended (Nov. 20, 2007) (finding error
where a district court took judicial notice of facts stated in “a party’s . . . marketing material” on an “unauthenticated”
website because marketing materials often lack precise and candid information and the source was not authenticated)).
Moreover, “[t]he court may take judicial notice at any stage of the proceeding.” Fed. R. Evid. 201(d) (emphasis
added). Thus, the Court may take judicial notice even at this early juncture because the Court is permitted to take
judicial notice sua sponte, Fed. R. Evid. 201(c)(1), and “the fact is not subject to reasonable dispute,” Fed. R. Evid.
201(b).
3
  Although the page is hosted on Medium.com, the MDOC specifically links to this page from their website as the
location where they will provide updates and information. See https://www.michigan.gov/corrections/0,4551,7-119-
9741_12798-521973--,00.html (last visited July 11, 2021).

                                                           13
   •   All MDOC staff transporting a prisoner on or off grounds are required to be
       dressed in full personal protective equipment (PPE), which is available for
       those employees.
   •   All facilities have received approval from the regional sanitation officer to
       use bleach during facility cleaning. Facilities have enhanced cleaning
       efforts and cleaning products are available to clean commonly-used areas
       and phones before and after use. Cleaning efforts have been doubled at
       facilities with vulnerable prisoner populations. We have increased our
       production of soap and ensured that all prisoner areas and bathrooms have
       plentiful access to soap. Soap has been distributed to prisoners and
       prisoners have been told that if they need more soap they only need to ask.
       Additional soap will be provided at no charge. CDC posters detailing
       proper hygiene practices have been posted in correctional facilities and have
       also been recreated digitally so they play on TV screens throughout our
       facilities. These are the same posters you will see in your community and
       throughout State of Michigan office buildings.
   •   Movements have been modified to help facilitate social distancing and the
       number of prisoners attending classes and meals has been reduced so
       prisoners can be seated farther apart. Prisoners and staff are frequently
       reminded of the need for social distancing and prisoners are instructed not
       to gather in groups on the yard. Activities such as basketball and weight pit
       have been suspended to encourage social distancing, as well. There are also
       markers and cones set up for med lines and in the chow hall as a visual
       reference for prisoners on how far apart they should stand.
   •   The department has been leading the nation when it comes to consistent
       testing of the prisoner population. Following the completion Friday, May
       22, of testing prisoners at Michigan Reformatory in Ionia for COVID-19,
       the Michigan Department of Corrections has completed its goal of testing
       every prisoner in its system. Testing also continues daily at our facilities.
       When prisoners are set to parole, discharge or other such movements, they
       are tested again and are not moved until the test results return.
   •   Staff and visitors can also access information about their facility by signing
       up for Nixle alerts.            To sign up for Nixle alerts, go to
       www.michigan.gov/corrections and select the page for the correctional
       facility in your area to register via the Nixle Widget, or text the zip code of
       the facility you would like to receive updates from to 888777.

Visits and Transfers

   •   Visitation at facilities statewide was suspended as of March 13[, 2020].
   •   After suspending visitation at all correctional facilities to protect the health
       of staff, prisoners, and the public, Director Heidi Washington convened a
       Visiting Operations Committee to develop recommendations for
       reactivating prisoner visits. The committee recommended establishing a

                                         14
       pilot project to evaluate the use of video visitation technology and online
       scheduling of prisoner visits. The following MDOC Facilities will serve as
       pilot sites for video visitation: Women’s Huron Valley Correctional Facility
       (WHV); G. Robert Cotton Correctional Facility (JCF); Chippewa
       Correctional Facility (URF); Richard A. Handlon Correctional Facility
       (MTU); Ionia Correctional Facility (ICF); Parnall Correctional Facility
       (SMT); Duane Waters Health Center (DWH). More information is located
       in the visitations section of this page below.
   •   During this time when visits are suspended, we have worked with GTL and
       JPay to provide enhanced services for you to communicate with your family
       and friends. Detailed information from those companies is being relayed to
       the prisoner population. JPay is continuing to offer two free stamps per
       week through April 30, 2021. GTL’s internet and mobile fees are reduced
       with the regular $2.95 transaction fee reduced to $1.95 and the $1.95
       transaction fee reduced to $0.95.
   •   In connection with visitation suspension, face-to-face college classes at all
       facilities have also been suspended effective immediately. The MDOC will
       work with higher education institutions willing and able to deliver classes
       as correspondence courses. Core programming and school classes taught
       by MDOC staff will continue.
   •   Outside contractors for substance abuse programming will be allowed
       inside and will be screened upon entry per the screening protocol. Attorney
       visits will continue to be authorized.
   •   During this time, transfers of prisoners or staff between facilities will not be
       authorized without the approval of the Assistant Deputy Director or higher.
   •   The department issued protocol to all county sheriff offices to offer
       guidance on screening and other preventative measures.

Quarantine and Care of Sick Prisoners

   •   Facility healthcare staff will meet with prisoners who have presented with
       symptoms of coronavirus. The MDOC does not make the diagnosis of the
       coronavirus. The department is following the Michigan Department of
       Health and Human Services protocol.
   •   Prisoners who test positive for the virus are isolated from the general
       population and any prisoners or staff they have had close contact with are
       identified and notified of the need to quarantine.
   •   Prisoners who test positive may be transferred to the department’s
       designated quarantine unit at Carson City Correctional Facility. This unit
       is completely separated from the main facility, has limited movement and
       access to the unit is limited. Only a small number of designated staff work
       in the unit in 12-hour shifts to limit the number of people entering. Those
       staff members report directly to the unit and do not enter the main

                                         15
       correctional facility. Prisoners transferred to the unit also stay on the unit
       and do not enter any other areas of the prison.
   •   Prisoners who have been identified as having close contact with another
       prisoner who tests positive, but have not tested positive for the virus
       themselves, will be isolated from the general population at their facility for
       the 14-day quarantine period.
   •   Co-pays for prisoners who need to be tested for COVID-19 have been
       waived.
   •   Prisoners have been urged to notify healthcare if they are sick or
       experiencing symptoms of illness so they can be evaluated. Prisoners who
       require outside medical attention will be transported to an area hospital for
       treatment.
   •   Prisoners are considered in step-down status when they no longer have
       symptoms, are no longer considered contagious and have been medically
       cleared by our chief medical officer.

Parole Information

   •   The MDOC Parole Board continues to hold parole hearings and is reviewing
       all eligible cases to determine prisoners who can be safely released at this
       time. In addition, the department is holding remote public Parole Board
       hearings for parolable life sentence and clemency cases. You can find more
       information on scheduled hearings and how to participate here.
   •   The department continues to review individual cases and the Parole Release
       Unit is working to process parole releases for prisoners with positive parole
       decisions as quickly and safely as possible.
   •   We are no longer allowing parole representatives to enter correctional
       facilities for parole hearings as an additional step to limit the potential
       introduction of illness. However, individuals designated by a prisoner as []
       parole representatives should contact the facility where the prisoner is being
       housed to find out about options to call in for the hearing.
   •   The Parole Board is aware that prisoners do not have access to certain
       programming and the Board is taking that into consideration. If there are
       changes in the prisoner’s case, the prisoner will be notified directly.
   •   We continue to monitor the prisoner population, our parole and probation
       population and the parole process as this pandemic continues, in order to
       consider all options to ensure the safety of offenders under our supervision.
   •   All of our paroles are done with public safety in mind. The Parole Board
       looks at each individual on a case-by-case basis and will only grant a parole
       if they believe that person will not be a harm to society.
   •   All prisoners set to parole must take a COVID-19 test before being released.
       The MDOC is working to expedite the parole release of those individuals

                                        16
       who can safely and legally be released at this time. There are a number of
       steps that are included in the parole release process, which now includes
       testing for COVID-19 to ensure the individual will not pose a risk to loved
       ones or the community upon release. As a result, a limited number of parole
       dates may be changed to accommodate these processes. If a prisoner tests
       positive they will not parole until they are cleared by healthcare, which is at
       least 14 days from the onset of symptoms. Prisoners who test negative will
       be paroled as scheduled.

Staff Measures and Information

   •   The need for social distancing to help prevent the spread of this virus has
       included asking organizations to have as many people telecommute as
       possible, and the MDOC is doing that to the extent we can. Employees
       should have been authorized to telecommute by their supervisor and
       supervisors who have questions should contact their leadership. No
       employees who have been ordered to telecommute should return to their
       work site unless authorized to do so by their deputy director or Director
       Washington. Employees who are telecommuting should complete required
       online training during this time.
   •   ALL correctional facility employees continue to report to work. Our
       facilities need to continue operating as close to normal as possible for the
       safety of those both outside and inside the institution. We need to continue
       to keep those incarcerated engaged and occupied in a productive manner to
       ensure the stability, safety and security of our facilities. Thank you to our
       correctional facility staff for all they do to keep the citizens of our state safe.
   •   Anyone entering facilities will be subject to enhanced screening prior to
       entering. This includes answering screening questions and having their
       temperatures taken. Anyone suspected of having symptoms will not be
       allowed in the facility.
   •   The Michigan Correctional Officers’ Training Council has supported the
       Department’s request to extend the period for obtaining necessary college
       credits to 24 months from date of hire. Officers who are deficient in their
       college credits will now have 24 months from their date of hire to complete
       the required college credits, rather than 18. This change allows officers
       extra time during this period of uncertainty.
   •   As the state works to limit the spread of the virus, we caution employees
       not to let fear lead to discriminatory actions against any individuals based
       on their disability, race or ethnicity. If you have experienced or witnessed
       discriminatory harassment or discrimination, we want you to know it will
       not be tolerated and we strongly encourage you to report it by calling the
       MDOC Equal Employment Opportunity Office at 1–800–326–4537, 517–
       335–3654, or by contacting MDOC EEO Officer Toya Williams at 517–
       335–4125 or williamst8@michigan.gov.


                                          17
          •   The department’s corrections officer training academies will now be
              starting again with social distancing measures and enhanced cleaning and
              sanitizing efforts in place.
          •   The Department of Health and Human Services issued an emergency public
              health order on Aug. 19 requiring COVID-19 testing of all staff at any
              facilities that have a positive staff or prisoner case. Employees must
              continue to obtain testing weekly until 14 days after the last confirmed
              positive case at the facility. Employees can receive testing in the
              community or utilize the free, on-site testing the MDOC will provide each
              week the order applies at a facility.
          •   The Department of Health and Human Services issued an emergency public
              health order on Feb. 10 requiring daily testing of all employees and
              prisoners at a facility where an outbreak of special concern has been
              declared for at least 14 days.
       Operational Changes

          •   Corrections Transportation Officers or other department staff will be
              reassigned to facilities to augment custody staff as determined by Assistant
              Deputy Directors.
          •   No out-of-state business travel will be allowed until further notice. All in-
              state business travel should be for essential matters only and precautions,
              including wearing a mask, should be used if traveling with others in the
              same vehicle.
          •   Most construction projects have been placed on hold. Each project will be
              evaluated on a case-by-case basis.
          •   Staff are encouraged to use phone calls, email and teleconferencing in place
              of in-person meetings when possible. Any necessary in-person meetings
              should be limited as much as possible and the size of the meeting should be
              reduced to allow for attendees to stay the recommended 6-foot distance
              apart.

Id. Further, the MDOC issued a COVID-19 Director’s Office Memorandum (DOM) on April 8,

2020, and issued multiple revised DOMs on the subject. See MDOC DOM 2020-30R2 (eff. May

26, 2020) (outlining specific precautions to be taken by staff members, including the use of

personal protective equipment and hand sanitizer); MDOC DOM 2020-30R3 (eff. May 27, 2020);

MDOC DOM 2020-30R4 (eff. Aug. 10, 2020); MDOC DOM 2020-30R5 (eff. Aug. 25, 2020);

MDOC DOM 2020-30R6 (eff. Aug. 27, 2020); MDOC DOM 2020-30R7 (eff. Nov. 5, 2020);

MDOC DOM 2020-30R8 (eff. Nov. 24, 2020); MDOC DOM 2021-26 (eff. Jan. 1, 2021); MDOC

                                               18
DOM 2021-26R (eff. Jan. 12, 2021); MDOC DOM 2021-26R (eff. Jan. 12, 2021); MDOC DOM

2021-26R2 (eff. Jan. 21, 2021); MDOC DOM 2021-26R3 (eff. Jan. 25, 2021); MDOC DOM 2021-

26R4 (eff. Mar. 5, 2021); DOM 2021-26R5 (eff. Mar. 19, 2021); DOM 2021-26R6 (eff. Mar. 26,

2021); DOM 2021-26R7 (eff. June 23, 2021). The DOMs set forth specific details about protective

measures to be taken in all facilities: describing the types of PPE to be worn by staff and when;

setting screening criteria for individuals entering facilities; setting social distancing requirements;

establishing isolation areas and practices for isolation; setting practices for managing prisoners

under investigation for COVID-19; modifying how personal property is managed; setting

requirements for jail transfers; outlining communication adjustments and video visitation;

upgrading hygiene, health care, and food service policies, setting protocols for COVID-19 testing

of prisoners; and making other necessary adjustments to practices to manage the pandemic. Thus,

the MDOC recognized the need to adjust practices and implemented those practices by way of

policy.

               Clearly, the MDOC has taken extensive steps to address the risk of COVID-19 to

inmates statewide. As noted by the Sixth Circuit in Wilson, such actions demonstrate the opposite

of a disregard of a serious health risk. Wilson, 961 F.3d at 841. The fact that Defendants did not

take every measure proposed by Plaintiffs in this case fails to show that they acted with the

requisite deliberate indiffence.

               Plaintiffs also assert that Defendants violated Plaintiff Onumonu’s Eighth

Amendment rights when they confined him to punitive segregation under the pretense of

quarantine, which exposed him to COVID-19 positive prisoners while he was still negative for

COVID-19. Plaintiffs contend that this was done in retaliation for a civil complaint Plaintiff

Onumonu had filed against certain correctional officers at ICF, because the ruling finding certain



                                                  19
claims in that case to be meritorious had been received at the prison on the prior day. Plaintiffs

state that the unit where Plaintiff Onumonu was confined during this time lacked proper ventilation

and protective equipment, which caused Plaintiff to contract COVID-19.

                     As noted above, one of Plaintiff Onumonu’s cube mates had a fever on October 19,

2020, so he was tested and forced into quarantine. On October 21, 2020, Plaintiff Onumonu was

told that he was COVID-19 positive, but the next day, he was told that he was actually COVID-

19 negative and should be moved out of segregation/quarantine that day. Plaintiff Onumonu

nevertheless was kept in quarantine, where he was denied a shower, laundry services, a change of

clothing, and adequate personal protective equipment. On October 26, 2020, Plaintiff Onumonu

tested positive for COVID-19.

                     Plaintiff claims that his stay in quarantine constituted deliberate indifference and

resulted in his illness. However, as noted above, Prisoners who have been identified as having

close contact with another prisoner who tests positive, but have not tested positive for the virus

themselves, will be isolated from the general population at their facility for the 14-day quarantine

period. Plaintiff’s initial placement in quarantine on October 19, 2020, until his COVID-19

positive test on October 26, 2020, was a period of seven days. This period was well within the 14-

day quarantine period. There is no indication that Plaintiff’s placement in quarantine was the result

of anything but his exposure to a prisoner who had symptoms of COVID-19. Moreover, Plaintiff’s

eventual positive COVID-19 test was just as likely the result of his initial exposure on October 19,

2020, than a later exposure while in quarantine.

                     The Court also notes that Plaintiff Onumonu’s allegations that he was denied a

shower, laundry services, a change of clothing, and adequate personal protective equipment4 for a



4
    Plaintiff asserts that the single-layer mask provided to prisoners was ineffective in preventing infection.

                                                             20
period of eleven days do not rise to the level of an Eighth Amendment violation because they did

not result in the denial of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S.

at 347; see also Wilson, 148 F.3d at 600–01, and did not constitute the deprivation of “essential

food, medical care, or sanitation” or “other conditions intolerable for prison confinement.”

Rhodes, 452 U.S. at 348 (citation omitted). Therefore, Plaintiffs Eighth Amendment claims are

properly dismissed.

       Retaliation

               Plaintiffs claim that the decision to keep Plaintiff Onumonu in quarantine after his

initial COVID-19 test was negative was retaliatory. Retaliation based upon a prisoner’s exercise

of his or her constitutional rights violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d

378, 394 (6th Cir. 1999) (en banc). In order to set forth a First Amendment retaliation claim, a

plaintiff must establish three elements: (1) he was engaged in protected conduct; (2) an adverse

action was taken against him that would deter a person of ordinary firmness from engaging in that

conduct; and (3) the adverse action was motivated, at least in part, by the protected conduct. Id.

Moreover, a plaintiff must be able to prove that the exercise of the protected right was a substantial

or motivating factor in the defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250

F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429

U.S. 274, 287 (1977)).

               It is well recognized that “retaliation” is easy to allege and that it can seldom be

demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005);

Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987). “[A]lleging merely the ultimate fact of

retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory allegations of retaliatory

motive ‘unsupported by material facts will not be sufficient to state . . . a claim under § 1983.’”

Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987));
                                                 21
see also Murray v. Unknown Evert, 84 F. App’x 553, 556 (6th Cir. 2003) (in complaints screened

pursuant to 28 U.S.C. § 1915A, “[c]onclusory allegations of retaliatory motive with no concrete

and relevant particulars fail to raise a genuine issue of fact for trial”) (internal quotations omitted);

Lewis v. Jarvie, 20 F. App’x 457, 459 (6th Cir. 2001) (“[B]are allegations of malice on the

defendants’ parts are not enough to establish retaliation claims” that will survive § 1915A

screening) (citing Crawford-El v. Britton, 523 U.S. 574, 588 (1998)).

                In this case, as noted above, Plaintiff Onumonu was exposed to another prisoner

with symptoms of COVID-19 on October 19, 2020, and tested positive for COVID-19 seven days

later, well within the 14-day quarantine period observed by the MDOC. There is no indication

that Plaintiff Onumonu’s placement in quarantine was the result of anything but his exposure to a

prisoner who had symptoms of COVID-19. Therefore, Plaintiff Onumonu’s retaliation claim is

properly dismissed.

                                              Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. § 1915A(b) and 42 U.S.C. § 1997e(c). The Court must next decide whether an appeal of

this action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the Court concludes that Plaintiff’s

claims are properly dismissed, the Court does not conclude that any issue Plaintiff might raise on

appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly,

the Court does not certify that an appeal would not be taken in good faith. Should Plaintiff appeal

this decision, the Court will assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see

McGore, 114 F.3d at 610-11, unless Plaintiff is barred from proceeding in forma pauperis, e.g.,



                                                   22
by the “three-strikes” rule of § 1915(g). If he is barred, he will be required to pay the $505.00

appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     July 14, 2021                     /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                               23
